"Per Curiam.

The order of the sessions reversing the order of the justices must be reversed. The admission of the declarations of Philip Rockefellow, after he owned the slave, is too loose and uncertain to charge the town of Germantown, It would be of a very dangerous tendency. Better proof of the fact could be had. Was Rockefellow then in possession of the woman, it might be otherwise. The sayings of one inhabitant, to charge a whole town, might be mischievous, and would be very liable to abuse, especially if better testimony cau be had.
Order of sessions reversed.